STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS

JAMES E. MARTIN,
                                                                                 FILED
Claimant Below, Petitioner
                                                                               May 20, 2021
                                                                             EDYTHE NASH GAISER, CLERK
vs.)   No. 20-0198 (BOR Appeal No. 2054605)                                  SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
                   (Claim No. 2019008213)

MATEWAN UNITED METHODIST,
Employer Below, Respondent


                               MEMORANDUM DECISION
      Petitioner James E. Martin, by Counsel Anne L. Wandling, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). 1

       The issue on appeal is compensability. The claims administrator rejected the claim on
October 30, 2018. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
decision in its September 6, 2019, Order. The Order was affirmed by the Board of Review on
February 21, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W.Va. Code § 23-5-15, in relevant part, as follows:

       (b) In reviewing a decision of the board of review, the supreme court of appeals
       shall consider the record provided by the board and give deference to the board’s
       findings, reasoning and conclusions[.]



       1
           A response was not filed.
                                                 1
               ....

       (c) If the decision of the board represents an affirmation of a prior ruling by both
       the commission and the office of judges that was entered on the same issue in the
       same claim, the decision of the board may be reversed or modified by the Supreme
       Court of Appeals only if the decision is in clear violation of Constitutional or
       statutory provision, is clearly the result of erroneous conclusions of law, or is based
       upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo re-
       weighing of the evidentiary record. . . .

See Hammons v. West Virginia Off. of Ins. Comm’r, 235 W. Va. 577, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. West Virginia
Off. of Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

       Mr. Martin, a pastor, alleges that he sustained a compensable injury on October 11, 2018.
He sought treatment at Tug Valley ARH Emergency Room that day and was diagnosed with right
shoulder strain. An x-ray showed no fracture. Mr. Martin returned the following day and reported
severe shoulder pain. The claims administrator rejected the claim on October 30, 2018.

       Mr. Martin underwent a right shoulder MRI on December 26, 2018, which showed a full-
thickness tear of the majority of the infraspinatus tendons, a glenoid labrum SLAP tear, an
additional tear of the anterior inferior glenoid labrum, degenerative osteophytes and subchondral
edema in the acromioclavicular joint. Mr. Martin saw Stanley Tao, M.D., on January 21, 2019. Dr.
Tao noted that he reviewed the MRI and diagnosed a complete rotator cuff tear.

         Mr. Martin testified in a January 25, 2019, deposition that on the day of his injury, he was
walking from the church to the parsonage, where he lives, to meet a contractor. Mr. Martin stated
that he was loading his bookbag and laptop into his truck when he injured his right shoulder. He
testified that his job duties as pastor required him to check with the contractor on a daily basis, and
he was therefore required to travel from the church to the parsonage. Mr. Martin admitted that he
had a prior right shoulder injury. At that time, doctors told him he may have a tear but
recommended only physical therapy. Mr. Martin asserted that he recovered from that injury.

        In a June 10, 2019, Record Review, D. Kelly Agnew, M.D., noted that Mr. Martin sustained
a right shoulder injury in 2014, at which time an orthopedic surgeon suggested a partial thickness
tear had occurred. Dr. Agnew found that Mr. Martin’s right shoulder symptoms began in 2012 and
noted that he was previously a coal miner. Further, Mr. Martin was sixty-two years old, which
contributes to the degenerative rotator cuff process. Dr. Agnew opined that the mechanism of
injury described by Mr. Martin is not likely to cause a rotator cuff injury. Dr. Agnew stated that
the MRI findings are purely degenerative in nature. He explained that Mr. Martin had degenerative
osteophytes which cut into the rotator cuff tendons every time he reached overhead or to the side
for many years. Dr. Agnew noted that degenerative changes were also seen on a 2014 right
                                                 2
shoulder MRI that were consistent with a small full thickness tear. Dr. Agnew concluded that there
was insufficient evidence to show that Mr. Martin sustained a work-related injury on October 11,
2018.

        The Office of Judges affirmed the claims administrator’s rejection of the claim in its
September 6, 2019, Order. The Office of Judges first addressed the employer’s argument that Mr.
Martin was not in the course of his employment when he placed his bookbag in his truck. The
Office of Judges determined that Mr. Martin was required to oversee the contractors working on
the parsonage as part of his duties as pastor. The work on the parsonage was approved by the
church’s Board of Trustees. Mr. Martin was therefore in the course of his employment. The Office
of Judges determined, however, that Mr. Martin did not sustain a work-related injury on October
11, 2018. None of the medical treatment reports of record address the alleged mechanism of injury.
Further, the Office of Judges found that the records failed to adequately address the preexisting
right shoulder issues. In his record review, Dr. Agnew found that the 2018 MRI showed nothing
but degenerative changes. He asserted that the MRI showed significantly retracted supraspinatus,
infraspinatus, and subscapularis tendons, indicating a chronic injury. He found no evidence to
support an acute, traumatic injury. The Office of Judges concluded that it was more likely than not
that Mr. Martin’s action of placing a bookbag on the seat of his truck did not result in a
compensable injury. The Board of Review adopted the findings of fact and conclusions of law of
the Office of Judges and affirmed its Order on February 21, 2020.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. For an injury to be compensable it must be a personal injury that
was received in the course of employment, and it must have resulted from that employment.
Barnett v. State Workmen’s Comp. Comm’r, 153 W.Va. 796, 172 S.E.2d 698 (1970). The Office
of Judges based its decision on Dr. Agnew’s report. Dr. Agnew performed a thorough review of
Mr. Martin’s medical records and provided a well-supported opinion that Mr. Martin did not
sustain an acute injury on October 11, 2018. The medical records show that Mr. Martin had
preexisting, noncompensable right shoulder degenerative changes and the MRI showed no acute
injury. Therefore, the decision of the Board of Review, affirming the Office of Judges’ Order, is
affirmed.

                                                                                        Affirmed.

ISSUED: May 20, 2021

CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton


                                                3